454 So. 2d 777 (1984)
Elsa Lopez PEREZ, Appellant,
v.
Amanda Perez LOPEZ, Appellee.
No. 84-212.
District Court of Appeal of Florida, Third District.
August 28, 1984.
*778 Pestcoe, Slotnick & Garcia and Michael Slotnick, Coral Gables, for appellant.
Simon, Schindler & Hurst and Thomas M. Pflaum, Miami, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and JORGENSON, JJ.
PER CURIAM.
The order under review was properly entered insofar as it acted to "freeze" or marshal assets  including corporate stock  in which the decedent may have had an interest, pending further order of the probate court in the administration of his estate. See Estate of Conger v. Conger, 414 So. 2d 230 (Fla. 3d DCA 1982). To the extent, however, that it directly restrains the corporations themselves, which were not made parties to the proceedings below, it is overbroad, see Gettinger v. Gettinger, 165 So. 2d 757 (Fla. 1964), and should be modified to correct this defect after remand.
Affirmed as modified.[1]
NOTES
[1]  This opinion does not affect the lower court's continuing authority, as specifically recognized by the trial judge, to modify the "freeze" order, if appropriate or necessary, upon application of any interested party.